835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Micaiah Absolom MORONIHAH, a/k/a Michael Nash, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee
No. 87-5815.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

1
Before KEITH and WELLFORD, Circuit Judges and HULL, District Judge.*

ORDER

2
This matter is before the court upon consideration of petitioner's motion for appointment of counsel on appeal from the dismissal of his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review of the record, we conclude the district court properly dismissed petitioner's habeas suit.  Petitioner entered a knowing, intelligent and voluntary plea of guilty with the able assistance of counsel;  he was not denied any protection under the double jeopardy clause;  and he has no constitutional right to effective assistance of counsel in collateral post-conviction proceedings.    See Gray v. Lucas, 710 F.2d 1048, 1061 (5th Cir.), cert. denied, 463 U.S. 1237 (1983).


4
Therefore, petitioner's motion for appointment of counsel is denied.  The judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation